Exhibit 10.19
Explanatory Note Regarding Medicare Prescription Drug Contracts between
HealthSpring, Inc. and CMS
Certain subsidiaries of HealthSpring, Inc. (“HealthSpring”) and the Centers for
Medicaid and Medicare Services have entered into separate contracts that allow
the HealthSpring subsidiary to operate a Medicare prescription drug plan under
423 CFR Part 423. In each case, the contract designates the HealthSpring
subsidiary as a Prescription Drug Plan Sponsor (“PDP Sponsor”). Set forth below
is the form of Medicare prescription drug contract.
The following chart summarizes the 2 individual contracts by type and entity:

      Contract   HealthSpring Entity
 
   
1. S5932
  HealthSpring Life & Health Insurance Company, Inc.
 
   
2. S5998
  Bravo Health Insurance Company, Inc.

 

 



--------------------------------------------------------------------------------



 



CONTRACT WITH APPROVED ENTITY PURSUANT TO SECTIONS 1860D-1 THROUGH 1860D-42
OF THE SOCIAL SECURITY ACT FOR THE OPERATION OF
A VOLUNTARY MEDICARE PRESCRIPTION DRUG PLAN
CONTRACT (_____)
Between
Centers for Medicare & Medicaid Services (hereinafter referred to as “CMS”)
And
(a Prescription Drug Plan Sponsor, hereinafter referred to as the “PDP Sponsor”)
CMS and the PDP Sponsor, an entity that has been determined eligible to operate
a Voluntary Medicare Prescription Drug Plan by the Administrator of CMS under
423 CFR §423.503, agree to the following for the purposes of sections 1860D-1
through 1860D-43 (with the exception of sections 1860D-22(a) and 1860D-31) of
the Social Security Act (hereinafter referred to as “the Act.”)

 

2



--------------------------------------------------------------------------------



 



Article I.
Medicare Voluntary Prescription Drug Benefit
A. PDP Sponsor agrees to operate one or more Medicare Voluntary Prescription
Drug Plans (hereinafter referred to as a “PDP”), as described in its application
and related materials, including but not limited to all the attestations
contained therein and all supplemental guidance, for Medicare approval and in
compliance with the provisions of this contract, which incorporates in its
entirety the Solicitation For Applications for New Prescription Drug Plan
(PDP) Sponsors released on January 5, 2010 (hereinafter collectively referred to
as “the contract”). The PDP Sponsor also agrees to operate in accordance with
the regulations at 42 CFR Part 423 (with the exception of Subparts Q, R, and S),
sections 1860D-1 through 1860D-43 (with the exception of sections 1860D-22(a)
and 1860D-31) of the Social Security Act, and the solicitation, as well as all
other applicable Federal statutes, regulations, and policies. This contract is
deemed to incorporate any changes that are required by statute to be implemented
during the term of this contract and any regulations or policies implementing or
interpreting such statutory provisions.
B. CMS agrees to perform its obligations to the PDP Sponsor consistent with the
regulations at 42 CFR Part 423 (with the exception of Subparts Q, R and S),
sections 1860D-1 through 1860D-43 of the Social Security Act (with the exception
of sections 1860D-22(a) and 1860D-31) and the solicitation, as well as all other
applicable Federal statutes, regulations, and policies.
C. CMS agrees that it will not implement, other than at the beginning of a
calendar year, regulations under 42 CFR Part 423 that impose new, significant
regulatory requirements on the PDP Sponsor. This provision does not apply to new
requirements mandated by statute.
D. This contract is in no way intended to supersede or modify 42 CFR, Part 423.
Failure to reference a regulatory requirement in this contract does not affect
the applicability of such requirements to the PDP Sponsor and CMS.
Article II.
Functions to be Performed by the PDP Sponsor
A. ENROLLMENT
1. PDP Sponsor agrees to accept new enrollments, make enrollments effective,
process voluntary disenrollments, and limit involuntary disenrollments, as
described in 42 CFR, Part 423, Subpart B.
2. PDP Sponsor agrees to comply with the prohibition in 42 CFR 423.104(b) on
discrimination in beneficiary enrollment.
3. For contract year 2011, the PDP Sponsor shall not conduct Part D-related
marketing activities prior to October 1, 2010 and shall not process enrollment
applications prior to November 15, 2010. PDP Sponsor shall begin delivering
prescription drug benefit services on January 1, 2010. For contract year 2012
and succeeding years, the PDP sponsor shall conduct Part D-related marketing and
enrollment activities between October 15 and December 7 of the year prior to the
contract year.
4. The PDP Sponsor shall accept enrollment applications during the first 45 days
of a contract year from beneficiaries who have elected to disenroll from a
Medicare Advantage plan and enroll in the Medicare fee-for-service program.
B. PRESCRIPTION DRUG BENEFIT
1. PDP Sponsor agrees to provide the basic prescription drug coverage as defined
under 42 CFR §423.100 and, to the extent applicable, supplemental benefits as
defined in 42 CFR §423.100 and in accordance with Subpart C of 42 CFR Part 423.
PDP Sponsor also agrees to provide Part D benefits as described in the PDP
Sponsors bid(s) approved each year by CMS (as referenced in Attachment A, to be
replaced each year upon renewal of the contract to reflect the Sponsors approved
bids for the succeeding contract year).

 

3



--------------------------------------------------------------------------------



 



2. PDP Sponsor agrees to calculate and collect beneficiary premiums in
accordance with 42 CFR §§423.286 and 423.293.
3. PDP Sponsor agrees to administer for its prescription drug plan members at
point-of-sale the Medicare Coverage Gap Discount authorized by section 1860D-14A
of the Social Security Act (“the Act”).
C. DISSEMINATION OF PLAN INFORMATION
1. PDP Sponsor agrees to provide the information required in 42 CFR §423.48.
2. PDP Sponsor agrees to disclose information to beneficiaries in the manner and
the form specified by CMS under 42 CFR §§423.128, 423 Subpart V and in the
“Marketing Materials Guidelines for Medicare Advantage-Prescription Drug Plans
(MA-PDs) and Prescription Drug Plans (PDPs),” and to comply with requirements in
42 CFR 423 Subpart V requiring approval of certain marketing materials prior to
distribution.
3. PDP Sponsor certifies that all materials it submits to CMS under the File and
Use Certification authority described in the Marketing Materials Guidelines are
accurate, truthful, not misleading, and consistent with CMS marketing
guidelines.
D. QUALITY ASSURANCE/UTILIZATION MANAGEMENT
PDP Sponsor agrees to operate quality assurance, drug utilization management,
and medication therapy management programs, and to support electronic
prescribing in accordance with Subpart D of 42 CFR Part 423.
E. APPEALS AND GRIEVANCES
PDP Sponsor agrees to comply with all requirements in Subpart M of 42 CFR
Part 423 governing coverage determinations, grievances and appeals, and
formulary exceptions.
F. PAYMENT TO PDP SPONSOR
1. PDP Sponsor and CMS agree that payment under this contract will be governed
by the rules in Subpart G of 42 CFR Part 423.
2. PDP Sponsor agrees that it is bound by all applicable federal laws and
regulations, guidance, and authorities pertaining to claims and debt
collections. In the event that the government determines that the PDP Sponsor
has been overpaid, the PDP Sponsor agrees to return those overpaid monies back
to the federal government.
G. BID SUBMISSION AND REVIEW
If the PDP Sponsor intends to participate in the Part D program for the next
program year, PDP Sponsor agrees to submit the next years bid, including all
required information on premiums, benefits, and cost-sharing, by the applicable
due date, as provided in Subpart F of 42 CFR Part 423 so that CMS and the Part D
plan sponsor may conduct negotiations regarding the terms and conditions of the
proposed bid and benefit plan renewal.
H. STATE LAW AND LICENSURE REQUIREMENTS
1. PDP Sponsor agrees to comply with State law to the extent that it is not
preempted by Federal law as described in Subpart I of 42 CFR Part 423.
2. PDP Sponsor agrees that where it is operating in a State using a waiver
granted pursuant to 42 CFR §423.410, such waiver shall be valid for three
consecutive program years. PDP Sponsor agrees that expiration of the licensure
waiver (and the failure to obtain a license from the relevant State) may be the
basis for CMS deleting from the PDP Sponsors service area those PDP Regions
affected by the waiver expiration. CMS may terminate or non-renew the PDP
Sponsors contract where the expiration of the waiver results in the PDP Sponsor
not being qualified to offer a PDP plan in any PDP Region.

 

4



--------------------------------------------------------------------------------



 



3. PDP Sponsor agrees that where it is operating in a State using a waiver
granted pursuant to 42 CFR §423.415, such waiver shall be valid for the period
that the Secretary of the Department of Health and Human Services determines is
appropriate for timely processing of the PDP Sponsors license application by the
State, but in no case for more than one year only, beginning on January 1 of the
contract year for which CMS granted the waiver.
I. COORDINATION WITH OTHER PRESCRIPTION DRUG COVERAGE
1. PDP Sponsor agrees to comply with the coordination requirements with State
Pharmacy Assistance Programs (SPAPs) and plans that provide other prescription
drug coverage as described in Subpart J of 42 CFR Part 423.
2. PDP Sponsor agrees to comply with Medicare Secondary Payer procedures as
stated in 42 CFR §423.462.
J. SERVICE AREA AND PHARMACY ACCESS
1. The PDP Sponsor agrees to provide Part D benefits in the service area for
which it has been approved by CMS utilizing a pharmacy network and formulary
approved by CMS that meet the requirements of 42 CFR §423.120.
2. The PDP Sponsor agrees to provide Part D benefits through out-of-network
pharmacies according to 42 CFR §423.124.
3. PDP Sponsor agrees to provide benefits by means of point of service systems
to adjudicate prescription drug claims in a timely and efficient manner in
compliance with CMS standards, except when necessary to provide access in
underserved areas, I/T/U pharmacies (as defined in 42 CFR §423.100), and
long-term care pharmacies (as defined in 42 CFR §423.100).
4. PDP Sponsor agrees to contract with any pharmacy that meets the PDP Sponsors
reasonable and relevant standard terms and conditions.
K. COMPLIANCE PROGRAM/PROGRAM INTEGRITY
1. PDP Sponsor agrees that it will develop and implement a compliance program
that applies to its Part D-related operations, consistent with 42 CFR
§423.504(b)(4)(vi).
2. The PDP sponsor agrees to provide notice based on best knowledge,
information, and belief to CMS of any integrity items related to payments from
governmental entities, both federal and state, for healthcare or prescription
drug services that would have been reported as part of Table A. of the Business
Integrity section of the PDP application. These items include any
investigations, legal actions or matters subject to arbitration brought
involving the sponsor (or sponsor’s firm if applicable) and its subcontractors
(excluding contracted network providers), including any key management or
executive staff, or any major shareholders (5% or more), by a government agency
(state or federal) on matters relating to payments from governmental entities,
both federal and state, for healthcare and/or prescription drug services. In
providing the notice, the sponsor shall keep the government informed of when the
integrity item is initiated and when it is closed. Notice should be provided of
the details concerning any resolution and monetary payments as well as any
settlement agreements or corporate integrity agreements.
3. The PDP Sponsor agrees to provide notice based on best knowledge,
information, and belief to CMS in the event the Sponsor or any of its
subcontractors is criminally convicted or has a civil judgment entered against
it for fraudulent activities or is sanctioned under any Federal program
involving the provision of health care or prescription drug services.

 

5



--------------------------------------------------------------------------------



 



L. LOW-INCOME SUBSIDY
PDP Sponsor agrees that it will participate in the administration of subsidies
for low-income individuals according to Subpart P of 42 CFR Part 423.
M. COMMUNICATION WITH CMS
PDP Sponsor agrees that it shall maintain the capacity to communicate with CMS
electronically in accordance with CMS requirements.
N. BENEFICIARY FINANCIAL PROTECTIONS
The PDP Sponsor agrees to afford its enrollees protection from liability for
payment of fees that are the obligation of the PDP Sponsor in accordance with 42
CFR §423.505(g).
O. RELATIONSHIP WITH FIRST TIER, DOWNSTREAM, AND RELATED ENTITIES
1. The PDP Sponsor agrees it maintains ultimate responsibility for adhering to
and otherwise fully complying with all terms and conditions of this contract
with CMS.
2. The PDP Sponsor shall ensure that any contracts or agreements with first
tier, downstream, and related entities performing functions on the PDP Sponsors
behalf related to the operation of the Part D benefit are in compliance with 42
CFR §423.505(i).
3. The PDP Sponsor agrees to act in accordance with 45 CFR Part 76 and agrees
that it will not contract with or employ entities or individuals that are
excluded by the Department of Health and Human Services, Office of the Inspector
General or included on the Excluded Parties List System maintained by the
General Services Administration.
P. CERTIFICATION OF DATA THAT DETERMINE PAYMENT
PDP Sponsor must provide certifications in accordance with 42 CFR §423.505(k).
Q. ENROLLMENT RELATED COSTS
PDP Sponsor agrees to payment of fees established by CMS for cost sharing of
enrollment related costs in accordance with 42 CFR §423.6.
R. PDP SPONSOR REIMBURSEMENT TO PHARMACIES
1. If a PDP Sponsor uses a standard for reimbursement of pharmacies based on the
cost of a drug, PDP Sponsor will update such standard not less frequently than
once every 7 days, beginning with an initial update on January 1 of each year,
to accurately reflect the market price of the drug.
2. PDP Sponsor will issue, mail, or otherwise transmit payment with respect to
all claims submitted by pharmacies (other than pharmacies that dispense drugs by
mail order only, or are located in, or contract with, a long-term care facility)
within 14 days of receipt of an electronically submitted claim or within 30 days
of receipt of a claim submitted otherwise.
3. PDP Sponsor must ensure that a pharmacy located in, or having a contract
with, a long-term care facility will have not less than 30 days (but not more
than 90 days) to submit claims to PDP Sponsor for reimbursement.

 

6



--------------------------------------------------------------------------------



 



Article III.
Record Retention and Reporting Requirements
A. RECORD MAINTENANCE AND ACCESS
Sponsor agrees to maintain records and provide access in accordance with 42 CFR
§§ 423.505 (b)(10) and 423.505(i)(2).
B. GENERAL REPORTING REQUIREMENTS
The PDP Sponsor agrees to submit information to CMS according to 42 CFR
§§423.505(f), 423.514, and the “Final Medicare Part D Reporting Requirements,” a
document issued by CMS and subject to modification each program year.
C. LICENSURE-RELATED REPORTING REQUIREMENTS
1. If the PDP Sponsor is operating under a CMS-granted licensure waiver in any
State, the PDP Sponsor agrees to notify CMS in writing of the States disposition
of the Sponsors license application within ten business days of the date that it
receives notice of the States action.
2. For those States where the PDP Sponsor is operating under a risk-bearing
license, the Sponsor agrees to provide written notice to CMS of the States
non-renewal of the Sponsors license within ten days of receiving notice of the
States action.
3. In the event that a State regulator imposes a sanction against the PDP
Sponsor or requires the implementation of a corrective action plan, the Sponsor
agrees to provide written notice to CMS of such sanction or corrective action
requirement (including basis for the sanction and/or timeline for corrective
action) within ten days of receiving notice of the States action.
4. In the event that there is a change in the status of the PDP Sponsors
risk-bearing license in any State (e.g., suspension, revocation), the Sponsor
agrees to provide written notice to CMS of the change in status (including basis
for the change in status and effective date) within ten days of receiving notice
of the States action.
5. If the PDP Sponsor is operating a Part D benefit under a CMS-granted waiver
in every State in its service area, and the Sponsor is terminating or reducing
the amount of an existing letter of credit obtained for the purposes of funding
projected losses, the Sponsor shall provide written notice to CMS of such action
30 days prior to its effective date. The PDP Sponsor agrees that it must obtain
CMS approval prior to terminating or reducing the amount of a letter of credit
obtained for the purposes of funding projected losses under Appendix IV of the
PDP Solicitation.
D. CMS LICENSE FOR USE OF PLAN FORMULARY
PDP Sponsor agrees to submit to CMS each plan’s formulary information, including
any changes to its formularies, and hereby grants to the Government, and any
person or entity who might receive the formulary from the Government, a
non-exclusive license to use all or any portion of the formulary for any purpose
related to the administration of the Part D program, including without
limitation publicly distributing, displaying, publishing or reconfiguration of
the information in any medium, including www.medicare.gov, and by any
electronic, print or other means of distribution.

 

7



--------------------------------------------------------------------------------



 



Article IV.
HIPAA Provisions
HIPAA TRANSACTIONS/PRIVACY/SECURITY
A. PDP Sponsor agrees to comply with the confidentiality and enrollee record
accuracy requirements specified in 42 CFR §423.136.
B. PDP Sponsor agrees to enter into a business associate agreement with the
entity with which CMS has contracted to track Medicare beneficiaries true
out-of- pocket costs.
Article V.
Requirements of Other Laws and Regulations
The PDP Sponsor agrees to comply with (a) applicable Federal laws and
regulations designed to prevent fraud, waste, and abuse, including, but not
limited to applicable provisions of Federal criminal law, the False Claims Act
(31 U.S.C. §§3729 et seq.), and the anti-kickback provision of section 1128B of
the Act; (b) applicable HIPAA Administrative Simplification Security and Privacy
rules at 45 CFR parts 160, 162, and 164; and (c) all other applicable Federal
statutes and regulations. Requirements of Other Laws and Regulations.
Article VI.
Contract Term and Renewal
A. TERM OF CONTRACT
This contract is effective from the date of CMS authorized representatives
signature through December 31, 2011. This contract shall be renewable for
successive one-year periods thereafter according to 42 CFR §423.506.
B. QUALIFICATION TO RENEW A CONTRACT
1. In accordance with 42 CFR §423.507, the PDP Sponsor will be determined
qualified to renew its contract annually only if:
(a) The PDP Sponsor has not provided CMS with a notice of intention not to renew
in accordance with Article VII of this contract, and
(b) CMS has not provided the PDP Sponsor with a notice of intention not to
renew.
2. Although PDP Sponsor may be determined qualified to renew its contract under
this Article, if the PDP Sponsor and CMS cannot reach agreement on the bid under
Subpart F of 42 CFR Part 423, no renewal takes place, and the failure to reach
agreement is not subject to the appeals provisions in Subpart N of 42 CFR
Part 423.
Article VII.
Nonrenewal of Contract
A. NONRENEWAL BY THE PDP SPONSOR
1. The PDP Sponsor may elect not to renew its contract with CMS, effective at
the end of the term of the contract for any reason as long as PDP Sponsor
provides proper notice of the decision according to the required timeframes.
2. If the PDP Sponsor does not intend to renew its contract, it must notify:
(a) CMS in writing by the first Monday of June in the year in which the current
contract period ends;
(b) Each Medicare enrollee, at least 90 days before the date on which the
nonrenewal is effective. The PDP sponsor must provide, to enrollees, through
this notice or outbound telephone calls, information on alternatives available
for obtaining qualified prescription drug coverage within the PDP region,
including Medicare Advantage-Prescription Drug plans, Medicare cost plans
offering a Part D plan, and other PDPs, and must receive CMS approval of notices
or scripts prior to their use.

 

8



--------------------------------------------------------------------------------



 



3. If the PDP Sponsor does not renew a contract CMS cannot enter into a contract
with the organization for 2 years unless there are special circumstances that
warrant special consideration, as determined by CMS.
4. If the PDP Sponsor does not renew a contract, it must ensure the timely
transfer of any data or files in accordance with CMS instructions.
B. NONRENEWAL BY CMS
1. CMS may determine that the PDP Sponsor is not qualified to renew its contract
for any of the following reasons:
(a) The reasons listed in 42 CFR §423.509(a) that also permit CMS to terminate
the contract.
(b) The PDP Sponsor has committed any of the acts in 42 CFR §423.752 that
support the imposition of intermediate sanctions or civil money penalties under
42 CFR §423.750.
2. CMS will provide notice of its decision if the PDP Sponsor is not qualified
to renew its contract as follows:
(a) To the PDP Sponsor by August 1 of the current contract year.
(b) If CMS decides that the PDP Sponsor is not qualified to renew its contract,
to the PDP Sponsors Medicare enrollees by mail at least 90 days before the end
of the current calendar year.
(c) CMS will provide the notice described in (B)(2)(ii) of this Article where a
non-renewal results because CMS and the PDP Sponsor are unable to reach
agreement on the bid under 42 CFR Part 423, Subpart F.
3. CMS shall give the PDP Sponsor written notice of its right to appeal the
decision that the sponsor is not qualified renew its contract in accordance with
42 CFR §423.642(b).
Article VIII.
Modification or Termination of Contract
A. CONTRACT MODIFICATION OR TERMINATION BY MUTUAL CONSENT
1. This contract may be modified or terminated at any time by written mutual
consent of the parties.
2. If this contract is terminated by mutual consent, the PDP Sponsor must
provide notice to its Medicare enrollees and the general public in accordance
with CMSs instructions.
3. If the contract is modified by mutual consent, the PDP Sponsor must notify
its Medicare enrollees of any changes that CMS determines are appropriate for
notification according to the process and timeframes specified by CMS.
4. If a contract is terminated under section A of this Article, the PDP Sponsor
must ensure the timely transfer of any data or files.
5. If a contract is terminated under section A of this Article, CMS cannot enter
into a contract with the organization for a period of up to 2 years unless there
are special circumstances that warrant special consideration, as determined by
CMS.

 

9



--------------------------------------------------------------------------------



 



B. TERMINATION OF CONTRACT BY CMS
CMS may terminate the contract in accordance with 42 CFR §423.509.
C. TERMINATION OF CONTRACT BY THE PDP SPONSOR
The PDP Sponsor may terminate the contract only in accordance with 42 CFR
§423.510.
Article IX.
Intermediate Sanctions
Consistent with Subpart O of 42 CFR Part 423, the PDP Sponsor shall be subject
to sanctions and civil money penalties.
Article X.
Severability
Severability of the contract shall be in accordance with 42 CFR 423.504(e).
Article XI.
Miscellaneous
A. DEFINITIONS
Terms not otherwise defined in this contract shall have the meaning given to
such terms in 42 CFR Part 423.
B. ALTERATION TO ORIGINAL CONTRACT TERMS
The PDP Sponsor agrees that it has not altered in any way the terms of the PDP
contract presented for signature by CMS. PDP Sponsor agrees that any alterations
to the original text the PDP Sponsor may make to this contract shall not be
binding on the parties.
C. ADDITIONAL CONTRACT TERMS
The PDP Sponsor agrees to include in this contract other terms and conditions in
accordance with 42 CFR §423.505(j).
D. CMS APPROVAL TO BEGIN MARKETING AND ENROLLMENT ACTIVITIES
PDP Sponsor agrees that it must complete CMS operational requirements prior to
receiving CMS approval to begin Part D marketing and enrollment activities. Such
activities include, but are not limited to, establishing and successfully
testing connectivity with CMS systems to process enrollment applications (or
contracting with an entity qualified to perform such functions on PDP Sponsors
behalf) and successfully demonstrating capability to submit accurate and timely
price comparison data. To establish and successfully test connectivity, the PDP
Sponsor must, 1) establish and test physical connectivity to the CMS data
center, 2) acquire user identifications and passwords, 3) receive, store, and
maintain data necessary to perform enrollments and send and receive transactions
to and from CMS, and 4) check and receive transaction status information.
E. Pursuant to section 13112 of the American Recovery and Reinvestment Act of
2009 (ARRA), the PDP Sponsor agrees that as it implements, acquires, or upgrades
its health information technology systems, it shall utilize, where available,
health information technology systems and products that meet standards and
implementation specifications adopted under section 3004 of the Public Health
Service Act, as amended by section 13101 of the ARRA.

 

10



--------------------------------------------------------------------------------



 



In witness whereof, the parties hereby execute this contract.
This document has been electronically signed by:

     
FOR THE MA ORGANIZATION
   
 
   
 
Contracting Official Name
   
 
   
 
Date
   
 
   
 
   
Organization
  Address
 
   
FOR THE CENTERS FOR MEDICARE & MEDICAID SERVICES
   
 
   
 
   
 
  Date

 

11



--------------------------------------------------------------------------------



 



EMPLOYER/UNION-ONLY GROUP PART D ADDENDUM TO CONTRACT WITH APPROVED
ENTITY PURSUANT TO SECTIONS 1860D-1 THROUGH 1860D-42 OF THE SOCIAL SECURITY ACT
FOR THE OPERATION OF A VOLUNTARY MEDICARE PRESCRIPTION DRUG PLAN
The Centers for Medicare & Medicaid Services (hereinafter referred to as “CMS”)
and HEALTHSPRING LIFE & HEALTH INSURANCE COMPANY, INC., a Prescription Drug Plan
(PDP) Sponsor (hereinafter referred to as the “PDP Sponsor”), agree to amend the
contract                      governing the PDP Sponsors operation of one or
more Voluntary Medicare Prescription Drug Plans, pursuant to sections 1860D-1
through 1860D-42 of the Social Security Act (hereinafter referred to as “the
Act”), to permit PDP Sponsor to offer employer-sponsored group prescription drug
plans (as defined at 42 CFR 423.454) (hereinafter referred to in this Addendum
as “employer/union-only group PDPs”) in accordance with the waivers granted by
CMS under section 1860D-22(b) of the Act. The terms of this Addendum shall only
apply to employer/union-only group PDPs offered by the PDP Sponsor exclusively
to Part D eligible individuals enrolled in employment-based retiree health
coverage (as defined at 42 CFR 423.882) under a contract between the PDP Sponsor
and the employer/union sponsor of the employment-based retiree health coverage.
This Addendum is made pursuant to Subpart K of 42 CFR Part 423.

 

12



--------------------------------------------------------------------------------



 



Article I.
VOLUNTARY MEDICARE PRESCRIPTION DRUG PLAN
A. PDP Sponsor agrees to operate one or more employer/union-only group PDPs in
accordance with the terms of the Medicare Prescription Drug Plan contract, as
modified by this Addendum, which incorporates in its entirety the 2010
Application Instructions For PDP Sponsors To Offer New Employer/Union-Only Group
Waiver Plans (EGWPs) (released on January 6, 2009) and any employer/union-only
group waiver guidance issued by CMS (including, but is not limited to, those
requirements set forth in Chapter 12 of the Prescription Drug Benefit Manual)
(hereinafter employer/union group waiver guidance).
B. This Addendum is deemed to incorporate any changes that are required by
statute to be implemented during the term of the contract, and any regulations
and policies implementing or interpreting such statutory provisions.
C. In the event of any conflict between the employer/union-only group waiver
guidance issued prior to the execution of the contract and this Addendum, the
provisions of this Addendum shall control. In the event of any conflict between
the employer/union-only group waiver guidance issued after the execution of the
contract and this Addendum, the provisions of the employer/union-only group
guidance shall control.
D. This Addendum is in no way intended to supersede or modify 42 CFR Part 423 or
section 1860D-1 through D-43 of the Act, except as specifically provided in
applicable employer/union-only group waiver guidance and/or in this Addendum.
Failure to reference a regulatory requirement in this Addendum does not affect
the applicability of such requirement to the PDP Sponsor and CMS.
E. The provisions of this Addendum apply to all employer/union-only group PDPs
offered by PDP Sponsor under this contract number. In the event of any conflict
between the provisions of this Addendum and any other provision of the contract,
the terms of this Addendum shall control.
Article II.
FUNCTIONS TO BE PERFORMED BY THE PDP SPONSOR
A. ENROLLMENT
1. PDP Sponsor agrees to restrict enrollment in an employer/union-only group PDP
to those Part D eligible individuals eligible for the employers/unions
employment-based retiree prescription drug coverage. PDP Sponsor agrees not to
enroll active employees of an employer/union in its employer/union-only group
PDPs.
2. PDP Sponsor will not be subject to the requirement to offer the
employer/union-only group PDP to all Part D eligible beneficiaries residing in
its service area as set forth in 42 CFR §423.104(b).
3. If an employer/union elects to enroll Part D eligible individuals eligible
for its employer group only PDPs through a group enrollment process, PDP Sponsor
will not be subject to the individual enrollment requirements set forth in 42
CFR §423.32(b). PDP Sponsor agrees that it will comply with all the requirements
for group enrollment contained in CMS guidance, including those requirements
contained in Chapter 3 of the Prescription Drug Benefit Manual.
B. PRESCRIPTION DRUG BENEFIT
1. (a) Except as provided in II.B.1(b), PDP Sponsor agrees to provide basic
prescription drug coverage, as defined under 42 CFR §423.100, under any
employer/union-only group PDP, in accordance with Subpart C of 42 CFR Part 423.
(b) CMS agrees that PDP Sponsor will not be subject to the actuarial equivalence
requirement set forth in 42 CFR §423.104(e)(5) with respect to any
employer/union-only group PDP and may provide less than the defined standard
coverage between the deductible and initial coverage limit. PDP Sponsor agrees
that its basic prescription drug coverage under any employer/union-only group
PDP will satisfy all of the other actuarial equivalence standards set forth in
42 CFR §423.104, including but not limited to the requirement set forth in 42
CFR §423.104(e)(3) that the plan has a total or gross value that is at least
equal to the total or gross value of defined standard coverage.

 

13



--------------------------------------------------------------------------------



 



(c) CMS agrees that nothing in this Addendum prevents PDP Sponsor from offering
benefits in addition to basic prescription drug coverage to employers/unions.
Such additional benefits offered pursuant to private agreements between PDP
Sponsor and employers/unions will be considered non-Medicare Part D benefits
(non-Medicare Part D benefits). PDP Sponsor agrees that such additional benefits
may not reduce the value of basic prescription drug coverage (e.g., additional
benefits cannot impose a cap that would preclude enrollees from realizing the
full value of such basic prescription drug coverage).
(d) PDP Sponsor agrees that enrollees of employer/union-only group PDPs shall
not be charged more than the sum of his or her monthly beneficiary premium
attributable to basic prescription drug coverage and 100% of the monthly
beneficiary premium attributable to his or her non-Medicare Part D benefits (if
any). PDP Sponsor must pass through the direct subsidy payments received from
CMS to reduce the amount that the beneficiary pays (or, in those instances where
the subscriber to or participant in the employer plan pays premiums on behalf of
an eligible spouse or dependent, the amount the subscriber or participant pays).
(e) PDP Sponsor agrees that any additional non-Medicare Part D benefits offered
to an employer/union will always pay primary to the subsidies provided by CMS to
low-income individuals under Subpart P of 42 CFR Part 423 (the Low-Income
Subsidy).
2. PDP Sponsor agrees enrollees of employer/union-only group PDPs will not be
permitted to make payment of premiums under 42 CFR §423.293(a) through
withholding from the enrollees Social Security, Railroad Retirement Board, or
Office of Personnel Management benefit payment.
3. PDP Sponsor agrees it shall obtain written agreements from each
employer/union that provide that the employer/union may determine how much of an
enrollees Part D monthly beneficiary premium it will subsidize, subject to the
restrictions set forth in II.B.3(a) through (g). PDP Sponsor agrees to retain
these written agreements with employers/unions, including any written agreements
related to items (d) through (f), and must provide access to this documentation
for inspection or audit by CMS (or its designee) in accordance with the
requirements of 42 CFR 423.504(d) and 423.505(d) and (e).
(a) The employer/union can subsidize different amounts for different classes of
enrollees in the employer/union-only group PDP provided such classes are
reasonable and based on objective business criteria, such as years of service,
date of retirement, business location, job category, and nature of compensation
(e.g., salaried v. hourly). Different classes cannot be based on eligibility for
the Low Income Subsidy.
(b) The employer/union cannot vary the premium subsidy for individuals within a
given class of enrollees.
(c) The employer/union cannot charge an enrollee for prescription drug coverage
provided under the plan more than the sum of his or her monthly beneficiary
premium attributable to basic prescription drug coverage and 100% of the monthly
beneficiary premium attributable to his or her non-Medicare Part D benefits (if
any). The employer/union must pass through direct subsidy payments received from
CMS to reduce the amount that the beneficiary pays (or, in those instances where
the subscriber to or participant in the employer plan pays premiums on behalf of
an eligible spouse or dependent, the amount the subscriber or participant pays).
(d) For all enrollees eligible for the Low Income Subsidy, the low income
premium subsidy amount will first be used to reduce any portion of the monthly
beneficiary premium paid by the enrollee (or in those instances where the
subscriber to or participant in the employer plan pays premiums on behalf of a
low-income eligible spouse or dependent, the amount the subscriber or
participant pays), with any remaining portion of the premium subsidy amount then
applied toward the portion of any monthly beneficiary premium paid by the
employer/union. However, if the sum of the enrollees monthly premium (or the
subscribers/participants monthly premium, if applicable) and the
employers/unions monthly premiums (i.e., total monthly premium) are less than
the monthly low-income premium subsidy amount, any portion of the low-income
subsidy premium amount above the total monthly premium must be returned directly
to CMS. Similarly, if there is no monthly premium charged the beneficiary (or
subscriber/participant, if applicable) or employer/union, the entire low-income
premium subsidy amount must be returned directly to CMS and cannot be retained
by the PDP Sponsor, the employer/union, or the beneficiary (or the
subscriber/participant, if applicable).

 

14



--------------------------------------------------------------------------------



 



(e) If the Part D sponsor does not or cannot directly bill an employer groups
beneficiaries, CMS will permit the Part D sponsor to directly refund the amount
of the low-income premium subsidy to the LIS beneficiary. This refund must meet
the above requirements concerning beneficiary premium contributions;
specifically, that the amount of the refund not exceed the amount of the monthly
premium contribution by the enrollee and/or the employer. In addition, the
sponsor must refund these amounts to the beneficiary within a reasonable time
period. However, under no circumstances may this time period exceed forty five
(45) days from the date that the Part D sponsor receives the low-income premium
subsidy amount payment for that beneficiary from CMS.
(f) The PDP Sponsor and the employer/union may agree that the employer/union
will be responsible for reducing up-front the premium contribution required for
enrollees eligible for the Low Income Subsidy. In those instances where the
employer/union is not able to reduce up-front the premiums paid by the enrollee
(or, the subscriber/participant, if applicable), the PDP Sponsor and the
employer/union may agree that the employer/union shall directly refund to the
enrollee (or subscriber/participant, if applicable) the amount of the low-income
premium subsidy up to the monthly premium contribution previously collected from
the enrollee (or subscriber/participant, if applicable). The employer/union is
required to complete the refund on behalf of the PDP Sponsor within forty-five
(45) days of the date the PDP Sponsor receives from CMS the low-income premium
subsidy amount payment for the low-income subsidy eligible enrollee.
(g) If the low income premium subsidy amount for which an enrollee is eligible
is less than the portion of the monthly beneficiary premium paid by the enrollee
(or subscriber/participant, if applicable), then the employer/union should
communicate to the enrollee (or subscriber/participant) the financial
consequences of the low-income subsidy eligible individual enrolling in the
employer/union-only group PDP as compared to enrolling in another Part D plan
with a monthly beneficiary premium equal to or below the low income premium
subsidy amount.
4. For non-calendar year employer/union-only group PDPs, PDP Sponsor may
determine benefits (including deductibles, out-of-pocket limits, etc.) on a non-
calendar year basis subject to the following requirements:
(a) Applications, formularies, and other submissions to CMS must be submitted on
a calendar year basis;
(b) The prescription drug coverage under the employer/union-only group PDP must
be at least actuarially equivalent to defined standard coverage for the portion
of its plan year that falls in a given calendar year. An employer/union-only
group PDP will meet this standard if its prescription drug coverage is at least
actuarially equivalent for the calendar year in which the plan year starts and
no design change is made for the remainder of the plan year. In no event can PDP
Sponsor increase during the plan year the annual out-of-pocket threshold;
(c) After an enrollees incurred costs exceed the annual out-of-pocket threshold,
the employer/union-only group PDP must provide coverage that is at least
actuarially equivalent to that provided under standard prescription drug
coverage; eligibility for such coverage can be determined on a plan year basis.
5. PDP Sponsor agrees to administer for its prescription drug plan members at
point-of-sale the Medicare Coverage Gap Discount authorized by section 1860D-14A
of the Social Security Act (the Act).

 

15



--------------------------------------------------------------------------------



 



C. DISSEMINATION OF EMPLOYER/UNION-ONLY GROUP PLAN INFORMATION
1. Except as provided in II.C.2., CMS agrees that with respect to any
employer/union-only group PDPs, PDP Sponsor will not be subject to the
information requirements set forth in 42 CFR §423.48 and the prior review and
approval of marketing materials and enrollment forms requirements set forth in
42 CFR §423.50. PDP Sponsor will be subject to all other dissemination
requirements contained in 42 CFR §423.128 and in CMS guidance, including those
requirements contained in Chapter 12 of the Prescription Drug Benefit Manual.
2. CMS agrees that the dissemination requirements set forth in 42 CFR §423.128
will not apply with respect to any employer/union-only group PDP when the
employer/union is subject to alternative disclosure requirements (e.g., the
Employee Retirement Income Security Act of 1974 (ERISA)) and fully complies with
such alternative requirements. PDP Sponsor agrees to comply with the
requirements for this waiver contained in employer/union-only group waiver
guidance, including those requirements contained in Chapter 12 of the
Prescription Drug Benefit Manual.
D. PAYMENT TO PDP SPONSOR
Except as provided in II.D.1 through 3 of this section, payment under this
Addendum will be governed by the rules of Subpart G of 42 CFR Part 423.
1. PDP Sponsor is not required to submit a Part D bid and will receive a monthly
direct subsidy for each employer/union-only group PDP enrollee equal to the
amount of the national average monthly bid amount, adjusted for health status
(as determined under 42 CFR §423.329(b)(1)) and reduced by the base beneficiary
premium for the employer/union-only group PDP, as adjusted under 42 CFR
§423.286(d)(3), if applicable. The further adjustments to the base beneficiary
premium contained in 42 CFR §423.286(d)(1) and (2) will not apply.
2. PDP Sponsor agrees that the risk-sharing payment adjustment described in 42
CFR §423.336 is not applicable for any employer/union-only group PDP enrollee.
3. PDP Sponsor will not receive monthly reinsurance payment or low-income
cost-sharing subsidy amounts in the manner set forth in 42 CFR §423.329(c)(2)(i)
and 42 CFR §423.329(d)(2)(i) for any employer/union-only group PDP enrollee, but
instead will receive the full reinsurance and low-income cost-sharing subsidy
payments following the end of year reconciliation as described in 42 CFR
§423.329(c)(2)(ii) and 42 CFR §423.329(d)(2)(ii) respectively.
4. For non-calendar year plans:
(a) CMS payments will be determined on a calendar year basis;
(b) Low income subsidy payments and reconciliations will be determined based on
the calendar year for which the payments are made; and
(c) PDP Sponsor acknowledges that it will not receive reinsurance payments under
42 CFR §423.329(c).
E. SERVICE AREA, FORMULARIES, AND PHARMACY ACCESS
1. CMS agrees that PDP Sponsor may offer an employer/union-only group PDP in any
PDP region in which eligible enrollees reside provided the PDP Sponsor has
properly designated (in accordance with CMS operational requirements) its
employer/union-only group service areas in CMSs Health Plan Management System
(HPMS) as including those areas outside of its individual service area(s) to
allow for enrollment of these beneficiaries.

 

16



--------------------------------------------------------------------------------



 



2. PDP Sponsor agrees to utilize, as the formulary for any employer/union-only
group PDP, a base formulary that has received approval from CMS, in accordance
with CMS formulary guidance, for use in a non-group PDP offered by PDP sponsor.
Except as set forth in 42 CFR §423.120(b) and sub-regulatory guidance, PDP
Sponsor may not modify the approved base formulary used for any
employer/union-only group PDP by removing drugs, adding additional utilization
management restrictions, or increasing the cost-sharing status of a drug from
the base formulary. Enhancements that are permitted to the base formulary
include adding additional drugs, removing utilization management restrictions,
and improving the cost-sharing status of drugs.
3. For any employer/union-only group PDP, PDP Sponsor agrees to provide Part D
benefits in the plans service area utilizing a pharmacy network and formulary
that meets the requirements of 42 CFR §423.120, with the following exception:
CMS agrees that the retail pharmacy access requirements set forth in 42 CFR
§423.120(a)(1) will not apply when the employer/union-only group PDPs pharmacy
network is sufficient to meet the needs of its enrollees throughout the
employer/union-only group PDPs service area, as determined by CMS. CMS may
periodically review the adequacy of the employer/union-only group PDPs pharmacy
network and require the employer/union-only group PDP to expand access if CMS
determines that such expansion is necessary in order to ensure that the
employer/union-only group PDPs network is sufficient to meet the needs of its
enrollees.
F. PDP SPONSOR REIMBURSEMENT TO PHARMACIES
1. If a PDP Sponsor uses a standard for reimbursement of pharmacies based on the
cost of a drug, PDP Sponsor will update such standard not less frequently than
once every 7 days, beginning with an initial update on January 1 of each year,
to accurately reflect the market price of the drug.
2. PDP Sponsor will issue, mail, or otherwise transmit payment with respect to
all claims submitted by pharmacies (other than pharmacies that dispense drugs by
mail order only, or are located in, or contract with, a long-term care facility)
within 14 days of receipt of an electronically submitted claim or within 30 days
of receipt of a claim submitted otherwise.
3. PDP Sponsor must ensure that a pharmacy located in, or having a contract
with, a long-term care facility will have not less than 30 days (but not more
than 90 days) to submit claims to PDP Sponsor for reimbursement.
G. Public Health Service Act
Pursuant to section 13112 of the American Recovery and Reinvestment Act of 2009
(ARRA), the PDP Sponsor agrees that as it implements, acquires, or upgrades its
health information technology systems, it shall utilize, where available, health
information technology systems and products that meet standards and
implementation specifications adopted under section 3004 of the Public Health
Service Act, as amended by section 13101 of the ARRA.

 

17



--------------------------------------------------------------------------------



 



In witness whereof, the parties hereby execute this contract.
This document has been electronically signed by:

     
FOR THE MA ORGANIZATION
   
 
   
 
Contracting Official Name
   
 
   
 
Date
   
 
   
 
   
Organization
  Address
 
   
FOR THE CENTERS FOR MEDICARE & MEDICAID SERVICES
   
 
   
 
   
 
  Date

 

18